Opinion issued August 5, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01237–CV




TERESA WHITMORE, Appellant

V.

AMX, INC., Appellee




On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2002-50131




MEMORANDUM OPINIONAppellant Teresa Whitmore has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Teresa Whitmore did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.